American Funds Insurance Series 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9447 Fax (213) 486 9455 E-mail: siik@capgroup.com Steven I. Koszalka Secretary May 7, 2012 Document Control Division of Investment Management Securities and Exchange Commission Office of Insurance Products treet, NE Washington, DC 20549 Re: American Funds Insurance Series File No. 002-86838 and No. 811-03857 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectuses and Statement of Additional Information since the electronic filing on April 27, 2012 of Registrant’s Post-Effective Amendment No. 55 under the Securities Act of 1933 and Amendment No. 55 under the Investment Company Act of 1940, as amended. Sincerely, /s/ Steven I. Koszalka Steven I. Koszalka cc:Alison T. White Division of Investment Management – Office of Insurance Products
